    Case 17-60419            Doc 118        Filed 05/10/21 Entered 05/10/21 15:49:38                         Desc       Page
                                                         1 of 1

                                    IN THE UNITED STATES BANKRUPTCY COURT
                                     FOR THE WESTERN DISTRICT OF VIRGINIA
                                              LYNCHBURG DIVISION

IN RE:
                                                                                      CHAPTER 13
KATHERINE MICHELE MARCELLUS                                                           CASE NO. 17-60419
GREGORY EUGENE MARCELLUS

                                 Debtors

                           TRUSTEE'S PETITION TO DISMISS AND NOTICE OF HEARING

DATE OF LAST PAYMENT: 05/03/2021                                       ESTIMATED AMOUNT OF ARREARAGE
                                                                       *AS OF 05/10/2021 is $1,936.64
                                                                       Number of months in arrears is: 2

Herbert L. Beskin, Trustee of the estate of the above captioned Chapter 13 Debtors, respectfully reports: That he is the duly
appointed and qualified Standing Trustee and have that the Debtor (s) aforementioned defaulted in making payments matured
under the confirmed plan.

PLEASE TAKE NOTICE that on July 29, 2021 at 9:30 A.M. the Trustee will present and argue the foregoing Petition to
Dismiss. Due to Corona Virus concerns, and until further notice or unless ordered otherwise, all hearings before Judge
Connelly will be conducted by video conference and will not be held in person . All Debtors should contact their attorneys for
information on Hearings before Judge Connelly. Other Parties should contact Judge Connelly’s courtroom deputies at
VAWBml_Connelly_Scheduling@vawb.uscourts.gov to obtain video access instructions and Zoom access information .
These procedures shall apply to hearings before Judge Connelly only; these procedures do not apply to hearings before Judge
Black.

The Trustee may request immediate dismissal of the case unless Debtors and Debtors' counsel have consulted in advance
with the Trustee’s office regarding a proposal to cure their delinquency in plan payments or have filed an amended plan
no later than 48 hours in advance of the hearing scheduled above .

     May 4th, 2020: The Trustee understands that Virginia is currently under a state of emergency due to the COVID-19
virus, and that many Debtors have lost their jobs or had their income reduced . The purpose of this motion is to alert you to
the default in your plan payments before you fall so far behind that the problem cannot be solved . The hearing date on this
motion has been set serveral months into the future to give you and your attorney time to successfully deal with these
problems.
     If your household has been negatively impacted by the COVID-19 virus, there are new options available under the
CARES Act recently passed by Congress that may benefit you and prevent dismissal of your case . Please contact your
attorney immediately to discuss these options and obtain legal advice on how you can fix this default in your plan payments .

                                                                              /s/ Herbert L. Beskin
                                                                              Herbert L. Beskin Chapter 13 Trustee
                                                                              P.O. Box 2103
                                                                              Charlottesville, VA 22902
                                                                              Ph: 434-817-9913
                                                                              Email: ch13staff@cvillech13.net

I hereby certify that on May 10, 2021, copies of this Petition and Notice have been mailed to, Debtors, KATHERINE
MICHELE MARCELLUS, GREGORY EUGENE MARCELLUS, 4 FITZGERALD ROAD, CUMBERLAND, VA 23040 ,
and that the Attorney for the Debtors has been notified electronically by ECF .

Herbert L. Beskin, Chapter 13 Trustee, P.O. Box 2103, Charlottesville, VA 22902, Ph: 434-817-9913, Email: ch13staff@cvillech13.net
